Brown, A.C.J.
¶58 (dissenting) Today, we fail to answer Virginia Burnett’s sole assignment of error: whether the trial court erred in summarily dismissing her negligence claim against the Department of Corrections (DOC) under the “same employ” provision of RCW 51.24-.030(1). Ms. Burnett contends, and I agree, the prison guard who caused her injuries and she were not in the “same employ” and, therefore, the trial court erred. I would reach the merits and reverse, not dismiss. After all, Ms. Burnett had little or no choice in assigning her claim against DOC to the Department of Labor and Industries (DLI) in exchange for workers’ compensation benefits. Even so, she stood to statutorily share in any excess recovery over the benefits paid to her under RCW 51.24.050(4). DLI hired Tom Scribner to sue DOC in Ms. Burnett’s name, giving her reason to believe her interests were being pursued at the same time as DLI’s interests. Ms. Burnett’s appeal is not moot. Dismissing her appeal now, without addressing the merits, unnecessarily and unfairly harms her and all workers similarly situated who seek a recovery in excess of DLI’s subrogation interest.
¶59 Complicating this appeal is our process. Instead of deciding this appeal in December 2014 without argument, inquiries were later sent to appellate counsel calling for supplemental briefing. Our intrusion, at least in hindsight, *180likely exposed possible tactical and strategic problems about DLI’s wisdom of pitting one state department against another and then appealing to reinstate a claim for which the State, the sovereign of both executive departments, could become liable on an excess judgment. The original briefing was silent on these topics. Unsurprisingly, motions began to fly, including those the majority describes. Mr. Scribner withdrew, Ms. Burnett’s private attorney appeared, and finally, an attorney general appeared for DLI and asked us to dismiss this appeal. Of course, DOC joined that motion. But due process includes the right to appeal.
¶60 Ms. Burnett fairly argues, in essence, the State is now the wolf guarding the hen house because it too has an interest in the outcome. Sovereign immunity does not exist. Thus, she essentially asks, if DLI wants to abandon her and its acknowledged subrogation interest in this summary judgment appeal, why not let her pursue her claim on her own with her own counsel? I tend to agree with her. I reason DLI, by seeking dismissal under these circumstances, has acted against workers’ compensation principles and unfairly impaired Ms. Burnett’s statutory right to share an excess recovery for her injuries. DLI improperly uses the assignment to shield the State, striking against her interests instead of advancing them. Misled by DLI, the majority dismisses this appeal and incorrectly reasons the assigned error is thus moot. I disagree with the majority approach for three reasons.
¶61 First, I would hold (1) Walla Walla Community College employed Ms. Burnett as a “worker” under the Industrial Insurance Act, Title 51 RCW, Novenson v. Spokane Culvert & Fabricating Co., 91 Wn.2d 550, 553, 588 P.2d 1174 (1979); (2) the “dual capacity doctrine” does not operate to preclude DLI’s suit, see 16 David K. DeWolf & Keller W. Allen, Washington Practice: Tort Law and Practice § 12:11, at 489 (4th ed. 2013); and (3) under RCW 51.24-.030(1), Ms. Burnett was not in the “same employ” as the DOC guard.
*181¶62 While no Washington case addresses whether employees of a state agency are deemed state employees for workers’ compensation purposes, three cases seem most important to the majority: Singhas v. N.M. State Highway Dep’t, 1997-NMSC-054, 124 N.M. 42, 946 P.2d 645; Colombo v. State, 3 Cal. App. 4th 594, 5 Cal. Rptr. 2d 567 (1991); and Rodriguez v. Bd. of Dirs. of Auraria Higher Educ. Ctr., 917 P.2d 358 (Colo. App. 1996). These cases offer little guidance. The facts and statutory schemes are distinct from our appeal. In Singhas, the court gave effect to New Mexico legislative intent, but Washington has no statute or definition on point. 946 P.2d at 646. In Colombo, both the employer and the defendant were branches of one larger state agency. 3 Cal. App. 4th at 595-96. And, unlike in Rodriguez, no evidence here shows one industrial insurance policy covers all state employees or any judgment would be paid out of the same account as premiums for that policy. 917 P.2d at 358-59. Here, we should interpret RCW 51.24-.030(1) solely within the holistic statutory context of Title 51 RCW.
¶63 Even if dismissal is an option, I would reach the merits and hold our issue is not moot because it is a matter of public interest, an authoritative decision is desirable to guide public officers, and the issue is likely to reoccur. Sorenson v. City of Bellingham, 80 Wn.2d 547, 558, 496 P.2d 512 (1972). Dismissing eviscerates Ms. Burnett’s right to appeal and harms her and those who may follow her. The State’s pecuniary interests should not be elevated over the holistic design of our workers’ compensation scheme.
¶64 Second, considering all motions, no opinion should be issued dismissing this appeal merely because we have discretion to write an opinion, especially if doing so causes unnecessary harm. Exercising discretion on unreasonable or untenable grounds and applying inapplicable law to presumed facts outside our record is an abuse of discretion. Teter v. Deck, 174 Wn.2d 207, 222, 274 P.3d 336 (2012). Better would have been to stay this appeal by chief’s order *182and remand to the trial court with leave and direction to make any required fact-finding and rulings on the motions and get us a properly developed record with resolved facts on matters including intent, waiver, notice, and disclosure. We are not a fact-finding court; it is incorrect to presume no material facts remain on undeveloped collateral issues. Best is for us to decide the merits of the presented appeal and allow litigation of new issues at the trial court.
¶65 Third, I do not agree with opining on self-generated, collateral issues concerning the disqualification of the attorney general, alleged conflicts of interest, an attorney’s pecuniary interests, Ms. Burnett’s attorney-client relationships, and her standing to defend herself on these collateral matters. And, extensively opining on the merits while specifically not reaching or deciding the merits is at least dicta, and at worst advisory. See Kitsap County Prosecuting Att’y’s Guild v. Kitsap County, 156 Wn. App. 110, 122, 231 P.3d 219 (2010) (noting appellate courts do not give advisory opinions).
¶66 In conclusion, our workers’ compensation laws should be interpreted to benefit the workers who must forgo private causes of action against their employers in exchange for workers’ compensation. These laws were not designed to shield third parties, like DOC, who are not the injured party’s employer. RCW 51.24.030(1). Because I would reach the merits and reverse without addressing collateral matters and allow litigation of new issues at the trial court, I respectfully dissent.